   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 1 of 21 PageID #: 1




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 MARIO LOPEZ CUYUCH (A.K.A. ALEX),
 individually and on behalf of others similarly
 situated,
                                                                   COMPLAINT
                                    Plaintiff,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 WEALTHY TRADE INC. (D/B/A WANISA
 HOME KITCHEN), RAGA CORP. (D/B/A
 WANISA       HOME       KITCHEN),                                   ECF Case
 RHYNCHOSPORA INC. (D/B/A WANISA
 HOME    KITCHEN),   WACHIRAPORN
 UDOMSAK, BAKUL MIAH, and TANIT
 DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Mario Lopez Cuyuch (a.k.a. Alex) (“Plaintiff Lopez” or “Mr. Lopez”),

individually and on behalf of others similarly situated, by and through his attorneys, Michael

Faillace & Associates, P.C., upon his knowledge and belief, and as against Wealthy Trade Inc.

(d/b/a Wanisa Home Kitchen), Raga Corp. (d/b/a Wanisa Home Kitchen), Rhynchospora Inc.

(d/b/a Wanisa Home Kitchen), (“Defendant Corporations”), Wachiraporn Udomsak, Bakul Miah,

and Tanit Doe, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 2 of 21 PageID #: 2




                                     NATURE OF ACTION

         1.   Plaintiff Lopez is a former employee of Defendants Wealthy Trade Inc. (d/b/a Wanisa

Home Kitchen), Raga Corp. (d/b/a Wanisa Home Kitchen), Rhynchospora Inc. (d/b/a Wanisa

Home Kitchen), Wachiraporn Udomsak, Bakul Miah, and Tanit Doe.

         2.   Defendants own, operate, or control a Thai restaurant, located at 142 Smith St,

Brooklyn, NY 11201 under the name “Wanisa Home Kitchen.”

         3.   Upon information and belief, individual Defendants Wachiraporn Udomsak, Bakul

Miah, and Tanit Doe, serve or served as owners, managers, principals, or agents of Defendant

Corporations and, through these corporate entities, operate or operated the restaurant as a joint or

unified enterprise.

         4.   Plaintiff Lopez was employed as a cook at the restaurant located at 142 Smith St,

Brooklyn, NY 11201.

         5.   At all times relevant to this Complaint, Plaintiff Lopez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         6.   Rather, Defendants failed to pay Plaintiff Lopez appropriately for any hours worked,

either at the straight rate of pay or for any additional overtime premium.

         7.   Further, Defendants failed to pay Plaintiff Lopez the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         8.   Furthermore, Defendants repeatedly failed to pay Plaintiff Lopez wages on a timely

basis.

         9.   Defendants’ conduct extended beyond Plaintiff Lopez to all other similarly situated

employees.



                                                -2-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 3 of 21 PageID #: 3




       10.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Lopez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

       11.   Plaintiff Lopez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190

et seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the

New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6

(herein the “Spread of Hours Wage Order”), including applicable liquidated damages, interest,

attorneys’ fees and costs.

       12.   Plaintiff Lopez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       13.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Lopez’s state law claims under 28

U.S.C. § 1367(a).

       14.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Thai restaurant located in this district. Further, Plaintiff Lopez was employed by

Defendants in this district.



                                                -3-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 4 of 21 PageID #: 4




                                              PARTIES

                                               Plaintiff

         15.   Plaintiff Mario Lopez Cuyuch (a.k.a. Alex) (“Plaintiff Lopez” or “Mr. Lopez”) is an

adult individual residing in Queens County, New York.

         16.   Plaintiff Lopez was employed by Defendants at Wanisa Home Kitchen from

approximately January 2018 until on or about May 2018 and then from approximately September

24, 2018 until on or about January 30, 2019.

         17.   Plaintiff Lopez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

         18.   At all relevant times, Defendants owned, operated, or controlled a Thai restaurant,

located at 142 Smith St, Brooklyn, NY 11201 under the name “Wanisa Home Kitchen.”

         19.   Upon information and belief, Wealthy Trade Inc. (d/b/a Wanisa Home Kitchen) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 142 Smith St, Brooklyn, NY

11201.

         20.   Upon information and belief, Raga Corp. (d/b/a Wanisa Home Kitchen) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 142 Smith St, Brooklyn, NY 11201.

         21.   Upon information and belief, Rhynchospora Inc. (d/b/a Wanisa Home Kitchen) is a

domestic corporation organized and existing under the laws of the State of New York. Upon




                                                 -4-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 5 of 21 PageID #: 5




information and belief, it maintains its principal place of business at 142 Smith St, Brooklyn, NY

11201.

         22.   Defendant Wachiraporn Udomsak is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Wachiraporn

Udomsak is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporations. Defendant Wachiraporn Udomsak possesses operational control over Defendant

Corporations, an ownership interest in Defendant Corporations, and controls significant functions

of Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiff Lopez, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

         23.   Defendant Bakul Miah is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Bakul Miah is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Bakul Miah

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Lopez, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

         24.   Defendant Tanit Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Tanit Doe is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Tanit Doe

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the



                                                -5-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 6 of 21 PageID #: 6




wages and compensation of the employees of Defendants, including Plaintiff Lopez, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       25.   Defendants operate a Thai restaurant located in the Cobble Hill section of Brooklyn

in New York City.

       26.   Individual Defendants, Wachiraporn Udomsak, Bakul Miah, and Tanit Doe, possess

operational control over Defendant Corporations, possess ownership interests in Defendant

Corporations, and control significant functions of Defendant Corporations.

       27.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.   Each Defendant possessed substantial control over Plaintiff Lopez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Lopez, and all similarly situated individuals,

referred to herein.

       29.   Defendants jointly employed Plaintiff Lopez (and all similarly situated employees)

and are Plaintiff Lopez’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       30.   In the alternative, Defendants constitute a single employer of Plaintiff Lopez and/or

similarly situated individuals.

       31.   Upon information and belief, Individual Defendants Wachiraporn Udomsak, Bakul

Miah, and Tanit Doe operate Defendant Corporations as either alter egos of themselves and/or fail



                                               -6-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 7 of 21 PageID #: 7




to operate Defendant Corporations as entities legally separate and apart from themselves, by

among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                Corporations, by, amongst other things, failing to hold annual meetings or

                maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       32.    At all relevant times, Defendants were Plaintiff Lopez’s employers within the

meaning of the FLSA and New York Labor Law.

       33.    Defendants had the power to hire and fire Plaintiff Lopez, controlled the terms and

conditions of employment, and determined the rate and method of any compensation in exchange

for Plaintiff Lopez’s services.




                                                 -7-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 8 of 21 PageID #: 8




       34.   In each year from 2018 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

       35.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                        Individual Plaintiff

       36.   Plaintiff Lopez is a former employee of Defendants who was employed as a cook.

       37.   Plaintiff Lopez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                            Plaintiff Mario Lopez Cuyuch (a.k.a. Alex)

       38.   Plaintiff Lopez was employed by Defendants from approximately January 2018 until

on or about May 2018 and then from approximately September 24, 2018 until on or about January

30, 2019.

       39.   Defendants employed Plaintiff Lopez as a cook.

       40.   Plaintiff Lopez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       41.   Plaintiff Lopez’s work duties required neither discretion nor independent judgment.

       42.   Throughout his employment with Defendants, Plaintiff Lopez regularly worked in

excess of 40 hours per week.

       43.   From approximately January 2018 until on or about May 2018, Plaintiff Lopez

worked from approximately 11:00 a.m. until on or about 10:15 p.m., 3 or 4 days a week and from




                                                -8-
   Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 9 of 21 PageID #: 9




approximately 11:00 a.m. until on or about 10:45 p.m., 2 days a week (typically 57.25 to 68.5

hours per week).

         44.   From approximately September 24, 2018 until on or about October 2018, Plaintiff

Lopez worked from approximately 11:00 a.m. until on or about 10:15 p.m., 2 days a week and

from approximately 11:00 a.m. until on or about 10:45 p.m., 2 days a week (typically 46 hours per

week).

         45.   From approximately October 2018 until on or about January 30, 2019, Plaintiff Lopez

worked from approximately 11:00 a.m. until on or about 10:15 p.m., 3 days a week and from

approximately 11:00 a.m. until on or about 10:45 p.m., 2 days a week (typically 57.25 hours per

week).

         46.   From approximately January 2018 until on or about May 2018, Defendants paid

Plaintiff Lopez his wages by personal check.

         47.   From approximately September 24, 2018 until on or about January 30, 2019,

Defendants paid Plaintiff Lopez his wages by direct deposit.

         48.   From approximately January 2018 until on or about May 2018, Defendants paid

Plaintiff Lopez an average fixed salary of $660 per week (or a fixed salary of $120 per day).

         49.   From approximately September 24, 2018 until on or about October 2018, Defendants

paid Plaintiff Lopez a fixed salary of $520 per week .

         50.   From approximately October 2018 until on or about January 30, 2019, Defendants

paid Plaintiff Lopez a fixed salary of $700 per week.

         51.   For approximately one day, Defendants did not pay Plaintiff Lopez any wages for his

work; which is approximately $140.




                                                -9-
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 10 of 21 PageID #: 10




        52.   Plaintiff Lopez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

        53.   For example, Defendants required Plaintiff Lopez to work an additional 5 minutes

past his scheduled departure time every day, and did not pay him for the additional time he worked.

        54.   Prior to January 2019, no notification, either in the form of posted notices or other

means, was ever given to Plaintiff Lopez regarding overtime and wages under the FLSA and

NYLL.

        55.   Defendants did not provide Plaintiff Lopez an accurate statement of wages, as

required by NYLL 195(3).

      56.     Defendants did not give any notice to Plaintiff Lopez, in English and in Spanish

(Plaintiff Lopez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      57.     Defendants required Plaintiff Lopez to purchase “tools of the trade” with his own

funds—including two or three pairs of kitchen shoes.

                            Defendants’ General Employment Practices

      58.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Lopez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      59.     Plaintiff Lopez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.




                                               - 10 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 11 of 21 PageID #: 11




      60.    Defendants’ pay practices resulted in Plaintiff Lopez not receiving payment for all

his hours worked, and resulted in Plaintiff Lopez’s effective rate of pay falling below the required

minimum wage rate.

      61.    Defendants habitually required Plaintiff Lopez to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      62.     Defendants paid Plaintiff Lopez his wages by personal checks and then by direct

deposit.

      63.    Prior to January 2019, Defendants failed to post at the workplace, or otherwise

provide to employees, the required postings or notices to employees regarding the applicable wage

and hour requirements of the FLSA and NYLL.

      64.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Lopez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Lopez properly for his full hours worked.

      65.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      66.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Lopez and other similarly situated former workers.

      67.    Defendants failed to provide Plaintiff Lopez and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum



                                               - 11 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 12 of 21 PageID #: 12




wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

§195(3).

      68.    Defendants failed to provide Plaintiff Lopez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                          FLSA COLLECTIVE ACTION CLAIMS

      69.    Plaintiff Lopez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. §

216(b), on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

are or were employed by Defendants or any of them, on or after the date that is three years before

the filing of the complaint in this case (the “FLSA Class Period”).

      70.    At all relevant times, Plaintiff Lopez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and




                                               - 12 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 13 of 21 PageID #: 13




overtime pay at a one and one-half their regular rates for work in excess of forty (40) hours per

workweek, as required under the FLSA.

      71.       The claims of Plaintiff Lopez stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      72.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      73.       At all times relevant to this action, Defendants were Plaintiff Lopez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d).

      74.       Defendants had the power to hire and fire Plaintiff Lopez (and the FLSA Class

Members), controlled the terms and conditions of their employment, and determined the rate and

method of any compensation in exchange for their employment.

      75.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      76.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          77.   Defendants failed to pay Plaintiff Lopez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      78.       Defendants’ failure to pay Plaintiff Lopez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      79.       Plaintiff Lopez (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                 - 13 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 14 of 21 PageID #: 14




                               SECOND CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      80.    Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      81.    Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Lopez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      82.    Defendants’ failure to pay Plaintiff Lopez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      83.    Plaintiff Lopez (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      84.     Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      85.    At all times relevant to this action, Defendants were Plaintiff Lopez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651.

      86.    Defendants had the power to hire and fire Plaintiff Lopez, controlled the terms and

conditions of his employment, and determined the rates and methods of any compensation in

exchange for his employment.

      87.    Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Lopez less than the minimum wage.




                                              - 14 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 15 of 21 PageID #: 15




      88.    Defendants’ failure to pay Plaintiff Lopez the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      89.    Plaintiff Lopez was damaged in an amount to be determined at trial.

                               FOURTH CAUSE OF ACTION

                     VIOLATION OF THE OVERTIME PROVISIONS

                        OF THE NEW YORK STATE LABOR LAW

      90.    Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      91.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Lopez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      92.    Defendants’ failure to pay Plaintiff Lopez overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      93.    Plaintiff Lopez was damaged in an amount to be determined at trial.

                                 FIFTH CAUSE OF ACTION

               VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                   OF THE NEW YORK COMMISSIONER OF LABOR

      94.    Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      95.    Defendants failed to pay Plaintiff Lopez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Lopez’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.



                                              - 15 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 16 of 21 PageID #: 16




      96.    Defendants’ failure to pay Plaintiff Lopez an additional hour’s pay for each day

Plaintiff Lopez’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      97.    Plaintiff Lopez was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                  REQUIREMENTS OF THE NEW YORK LABOR LAW

      98.     Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      99.    Defendants failed to provide Plaintiff Lopez with a written notice, in English and in

Spanish (Plaintiff Lopez’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      100.   Defendants are liable to Plaintiff Lopez in the amount of $5,000, together with costs

and attorneys’ fees.

                               SEVENTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW




                                                - 16 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 17 of 21 PageID #: 17




      101.    Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      102.   With each payment of wages, Defendants failed to provide Plaintiff Lopez with an

accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      103.   Defendants are liable to Plaintiff Lopez in the amount of $5,000, together with costs

and attorneys’ fees.

                                EIGHTH CAUSE OF ACTION

                           RECOVERY OF EQUIPMENT COSTS

      104.    Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      105.   Defendants required Plaintiff Lopez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      106.   Plaintiff Lopez was damaged in an amount to be determined at trial.

                                 NINTH CAUSE OF ACTION

                VIOLATION OF THE TIMELY PAYMENT PROVISIONS



                                              - 17 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 18 of 21 PageID #: 18




                               OF THE NEW YORK LABOR LAW

      107.      Plaintiff Lopez repeats and realleges all paragraphs above as though set forth fully

herein.

      108.      Defendants did not pay Plaintiff Lopez on a regular weekly basis, in violation of

NYLL §191.

      109.      Defendants are liable to Plaintiff Lopez in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Lopez respectfully requests that this Court enter judgment against

Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

          (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Lopez and the FLSA Class

members;

          (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Lopez and the FLSA Class members;

          (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Lopez’a and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

          (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Lopez and the FLSA Class members;



                                                  - 18 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 19 of 21 PageID #: 19




       (f)     Awarding Plaintiff Lopez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Lopez and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Lopez;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Lopez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Lopez;

       (m)     Awarding Plaintiff Lopez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Lopez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                               - 19 -
  Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 20 of 21 PageID #: 20




       (o)     Awarding Plaintiff Lopez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Lopez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Lopez and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

 Plaintiff Lopez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       February 8, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 20 -
Case 1:19-cv-00794-PK Document 1 Filed 02/08/19 Page 21 of 21 PageID #: 21
